PAIX - TRAVAIL - PATRIE#.

20050 :
mcnoes. "50 Jun _0 1 MARS 2005
Portant incorporation au domaine privé de l'Etat
et classement en Unité Forestière d'Aménagement
(UFA) d’une portion de forêt de 59 910 ha
dénommée UFA 08.002.-

Er THE REPUBLIC |
ARE

LE PREMIER MINISTRE, CHEF DU GO UVERNEMENT,

Vu Ja Constitution ;

Vu laloin° 94/01 du 20 Janvier 1994 portant Régime des Forêts, de la
Faune et de Ja Pêche, ensemble son décret d’application n° 95/531/PM
du 23 août 1995 e |

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant lé régime foncier d
Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial :
Vu le décret 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ; ;
Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat, ensemble ses modificatifs subséquents ;
Vu le décret n° 92/089 du 4 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n° 95/145 bis du 04 août 1995 :
€ le décret n° 2004/320 du 08 décembre 2004 Portant organisation du
j Gouvernement ;

Vu le décret n° 2004/321 du 08 décembre 2004 Portant nomination d'un Premier
Ministre, , s

DECRETE :

au titre de forêt de
énag, FA) dénommée UFA

ê ie si ans l'arrondissement de

im, Province du Centre, délimitée ainsi qu’il suit :

Le point de base A se trouve à la confluence des Cours d’eau Médi et
Tchengen.

EE

Generated by CamScanner
A L'OUEST :

Du point À, suivre la rivière Tchengen en amont sur une distance de 5,996 Km
jusqu’à sa confluence avec un cours d’eau non dénommé pour retrouver le
pointB; : :
Du point B, suivre la droite de gisement 345 degrés sur 7,207 Km pour
retrouver le point C, situé à la confluence de la rivière Mvouni avec un affluent
non dénommé ;

Du point C, suivre la rivière Mvouni en aval sur 4, 309 Km pour atteindre le
point D;

Du point D, suivre la droite de gisement 339 degrés sur une distance de 4,477 - @
Km pour retrouver le point E ;

Du point E, suivre la droite de gisement 333 degrés sur 3,526 Km pour

retrouver le point F, situé à la confluence de Djéke avec un affluent non |
dénommé ; ; ;

Du point F, suivre la rivière Djéké en amont sur une distance de 3,005 Km,

puis son affluent droit sur 0,760 Km pour atteindre le point G;

AU NORD :

Du point G, suivre la droite de gisement 132 degrés sur 3,777 Km pour
retrouver le point H ; : Je

Du point H, suivre la droite de gisement 97 degrés sur une distance de 9,890
Km pour retrouver le point I; : ‘ ns

Du pointI, suivre la droite de gisement 76 degrés sur 9,011 Km pour retrouver
le point J ; >

Du point J, suivre la droite de gisement 104 degrés sur 8,121 Km pour
retrouver le point K, situé à la confluence de la rivière Ngirkou avec un
affluent non dénommé ;

Du point K, suivre la droite de gisement 81 degrés sur 4,736 Km pour
retrouver le point L, situé à la confluence des rivières Likiri et Mékambing ;

Du point L, suivre la rivière Likiri en aval sur une distance de 4, 869 Km-pour
atteindre le point M situé à sa confluence avec un affluent non dénommé ;

, a 4
— i
if , “un D Suis :
Î acer LA |
| — — |

CY OF THE REPUDIIC

“Éènerated by CamScanner

. @

A L'EST :

e_ Du point M, suivre cet affluent sur 1,621 Km pour retrouver le point N ;

+ Du point N, suivre la droite de gisement 172 degrés sur 5,427 Km pour
retrouver le point 0, situé à la confluence de la rivière Likiri avec un affluent :
non dénommé ;

° Du point 0, suivre la rivière Likiri en aval sur une distance de 5,713 Km pour
atteindre le point P ;

AU SUD :

e Du point P, suivre la droite de gisement 254 degrés sur: 18,370 Km pour
retrouver le point Q, situé à la confluence de la rivière Lukom avec un cours
d’eaü non dénommé ; NS -

° Du point Q, suivre la droite de gisement 263 degrés sur une distance de 8,491
Km pour atteindre le point R5

e Du point R, suivre la ‘droite de gisement 280 degrés sur 1,920 Km pour
retrouver le point S, situé sur la rivière Médi ;

e Du pointS, suivre la rivière Médi en aval pour rejoindre le point. A dit de LS L

La zone ainsi circonscrite couvre-une superficie de 59 910 (cinquante
neuf mille neuf cent dix) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité
Forestière d'Aménagement 08.002 est affecté à la production des bois d'œuvre.

. (2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits d’usage portant sur la collecte des produits forestiers non
ligneux, le ramassage du bois de chauffage et la chasse traditionnelle.

(3) Les droits d’usage spécifiques seront arrêtés lors de
l'élaboration et de l'approbation du plan d’aménagement de ladite UFA

conformément aux textes en vigueur.

(4) L’activité d'exploitation forestière ne peut y être menée que
conformément à ce plan d'aménagement arrêté par le Ministre chargé des Forêts.

1 Sénor
{ 28022905!

“Generated by CamScanner
4.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en
français et en anglais./- ; ;

Yaoundé, le D 1 MARS 2005

REMIER MINISTRE

LOGE SINENCY OF THE PEPLU
L

e

“ Generated by CamScanner
